Case 20-18488-MBK       Doc 574     Filed 12/18/20 Entered 12/18/20 19:04:52     Desc Main
                                  Document      Page 1 of 18



                                                                  THOMPSON HINE LLP
 Jeremy M. Campana, Esq.
 3900 Key Center
 127 Public Square
 Cleveland, Ohio 44114-1291
 T: (216) 566-5936 / F: (216) 566-5800
 jeremy.campana@thompsonhine.com

 Attorney for Ashland LLC, International
 Specialty Products Inc. and
 Givaudan Fragrances Corporation

                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW JERSEY

 IN RE:
                                              CHAPTER 11
        CONGOLEUM CORPORATION,
                                              CASE NO. 20-18488 (MBK)
        Debtor.


 BATH IRON WORKS CORPORATION,

        Plaintiff,
                                              ADV. PROC. NO. 20-01439 (MBK)
 v.

 CONGOLEUM CORPORATION,

        Defendant.


    OBJECTION TO (I) MOTION FOR ENTRY OF AN ORDER APPROVING THE
   SETTLEMENT AGREEMENT PURSUANT TO FED. R. BANKR. P. 9019 BY AND
      BETWEEN CONGOLEUM CORPORATION AND BATH IRON WORKS
   CORPORATION AND (II) THE MEMORANDUM OF LAW IN SUPPORT OF THE
  ENTRY OF AN ORDER CONTAINING FINDINGS SET FORTH IN THE OFFER OF
           PROOF FILED BY BATH IRON WORKS CORPORATION

        Ashland LLC, its subsidiary International Specialty Products Inc. (collectively,

 “Ashland”), and Givaudan Fragrances Corporation (“Givaudan” and together with Ashland, the

 “Environmental Claimants”), by and through their undersigned counsel, hereby submit this
Case 20-18488-MBK        Doc 574     Filed 12/18/20 Entered 12/18/20 19:04:52            Desc Main
                                   Document      Page 2 of 18



 objection to the (i) Motion for Entry of an Order Approving the Settlement Agreement pursuant

 to Fed. R. Bankr. P. 9019 by and between Congoleum Corporation and Bath Iron Works

 Corporation filed by Congoleum Corporation (“Debtor”) (Dkt. No. 483) (the “Settlement

 Motion”), and (ii) the Memorandum of Law in Support of the Entry of an Order Containing

 Findings Set Forth in the Offer of Proof filed by Bath Iron Works Corporation (“BIW”) (Dkt.

 No. 546) (the “BIW Memo”). The Environmental Claimants respectfully request that the Court

 either deny the Settlement Motion or condition its approval on limiting the preclusive effect of

 the findings requested by BIW.

        I.      PRELIMINARY STATEMENT

        The Environmental Claimants urge this Court to consider the Settlement Motion from the

 perspective of creditors, particularly the substantial environmental creditors of this estate. This

 is a liquidating case; thus, the interests of creditors are paramount. The confirmation hearing for

 the Debtor’s proposed plan of liquidation is currently scheduled for January 8, 2020, about one

 week after the hearing on the Settlement Motion. With a mere .1% to 2% projected recovery,

 unsecured creditors will receive minimal financial benefit from the proposed settlement. Quite

 the opposite from any negligible monetary benefit, however, the settlement will cause significant

 harm to all non-settling environmental creditors by eviscerating their rights against BIW.

        BIW seeks vast relief and benefits from this bankruptcy case as if it were a chapter 11

 debtor itself (of course, without carrying the substantial burdens). The proposed findings—which

 are akin to providing BIW with a nonconsensual third-party release, or even a non-debtor

 discharge—will impair the rights of all environmental creditors of this estate to assert claims




                                                 2
Case 20-18488-MBK                Doc 574        Filed 12/18/20 Entered 12/18/20 19:04:52                             Desc Main
                                              Document      Page 3 of 18



 against BIW related to past and future clean-up costs at the Passaic River.1 The Court should not

 permit such non-essential, harmful relief for the benefit of a non-debtor.

          Beyond the substantive issues, there is an important due process concern. The relief

 requested in the Settlement Motion is the same relief that BIW was seeking in the declaratory

 judgment action before this Court, but without the very important procedural protections for the

 affected creditors.         The affected environmental creditors are not parties to the adversary

 proceeding between BIW and the Debtor, nor are they parties to the settlement. Instead, just

 over one month after receiving notice of the Settlement Motion—which motions are generally

 common, innocuous and routinely granted in bankruptcy cases—unsuspecting creditors may be

 bound by a preclusive judgment that declares BIW is not responsible for the Debtor’s

 environmental liabilities (legacy or otherwise) and is not the successor to the Debtor.

          Moreover, contrary to BIW’s views, the settlement is not essential to the resolution of the

 case. Confirmation of the Debtor’s liquidating plan is not contingent on settlement approval.

 The “best interests of creditors” test would still be met if the Court either denied the Settlement

 or limited the findings causing BIW to walk away from the deal. BIW may then decide to

 appropriately take this battle with its currently active foe, DVL, Inc., back to the District Court

 where it belongs. Finally, if the Court decides to limit the findings and BIW is still at the table,

 then the findings should be limited to the two parties for res judicata purposes, and collateral

 estoppel has no place with a consensual compromise.

          II.       THE INTERESTS OF THE ENVIRONMENTAL CLAIMANTS AND
                    OTHER ENVIRONMENTAL CREDITORS

          Both Ashland and Givaudan hold substantial liquidated and unliquidated claims arising

 under state and federal environmental protection laws related to response costs incurred in the
 1BIW also seeks a standard bar date order finding relating to the first bankruptcy, requesting that the Court find the publication
 notice bound all “unknown creditors.” (Dkt. No. 483-2, proposed finding III.U).


                                                                 3
Case 20-18488-MBK           Doc 574      Filed 12/18/20 Entered 12/18/20 19:04:52                    Desc Main
                                       Document      Page 4 of 18



 Lower Passaic River to address contamination emanating from an industrial site in Kearny, NJ

 (“Kearny Site”), the responsibility for which Congoleum and BIW have been litigating for years

 without resolution.2 Givaudan timely filed Claim 112 in the amount of $4,735,011.78 plus

 additional unliquidated future costs, and Ashland timely filed Claim 118 in the amount of

 $5,124,484.62 plus additional unliquidated future costs. Due to extensive legacy environmental

 liabilities that contributed to the Debtor’s demise, there are a multitude of other environmental

 creditors of this estate. See Disclosure Statement, § 2.3.4. (Dkt. No. 456). Most notably, The

 Lower Passaic River Study Area (LPRSA) Cooperating Parties Group (CPG) filed a claim on

 behalf of 41 different members where the combined claims could reach staggering amounts. See

 Claim 116. If such members have claims 50% of the size of Ashland and Givaudan, that is $100

 million.

         Bottom line, to the extent that the Environmental Claimants or any environmental

 creditor in the Debtor’s case desires to assert claims against BIW as a potentially responsible

 party (“PRP”) related to the Passaic River Superfund site, BIW’s proposed findings could bar

 them from doing so.

         III.     THE SETTLEMENT AGREEMENT IS NOT FAIR AND EQUITABLE TO
                  ENVIRONMENTAL CREDITORS AND FALLS BELOW THE LOWEST
                  POINT IN THE RANGE OF REASONABLENESS

         The Third Circuit has “recognize[d] four criteria that a bankruptcy court should consider”

 in weighing a motion to approve a settlement: “(1) the probability of success in litigation; (2) the

 likely difficulties in collection; (3) the complexity of the litigation involved, and the expense,

 inconvenience and delay necessarily attending it; and (4) the paramount interest of the

 creditors.” See Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996) (emphasis

 2
   More detail regarding the facts underlying Environmental Claimants’ proofs of claim can be found in the riders
 attached to their filed proofs of claim.

                                                        4
Case 20-18488-MBK         Doc 574     Filed 12/18/20 Entered 12/18/20 19:04:52             Desc Main
                                    Document      Page 5 of 18



 added) (citing Protective Comm. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S.

 414, 424-25 (1968)). “Regarding, [the fourth factor], courts must consider the effect of the

 settlement on all parties to the proceeding—the entire creditor body—and not individual creditor

 interests.” In re Roper & Twardowsky, LLC, 559 B.R. 375, 394 (Bankr. N.J. 2016) (citing In re

 Biolitec, Inc., 528 B.R. 261, 270 (Bankr. D.N.J. 2014)). “It remains a court’s duty to ensure that

 compromises are fair and equitable, as are the other aspects of reorganizations. Under the fair

 and equitable standard, we look to the fairness of the settlement to other persons, i.e., the parties

 who did not settle.” Will v. Nw. Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 645 (3d Cir. 2006)

 (“The court must act independently, out of its own initiative, for the benefit of all creditors. This

 obligation prevails even where the creditors are silent…”) (emphasis added; citations omitted).

 “In analyzing the compromise or settlement agreement under the Martin factors, courts should

 not have a ‘mini trial’ on the merits, but rather it should canvass the issues and see whether the

 settlement falls below the lowest point in the range of reasonableness.” In re W.R. Grace & Co.,

 475 B.R. 34, 77-78 (D. Del. 2012). The “court must determine whether the trustee has. . . settled

 too cheaply or compromised too much.” In re NJ Affordable Homes Corp., 2007 Bankr. LEXIS

 4091, at *7 (Bankr. D.N.J. 2007). “The bankruptcy court need not, however, conclusively

 determine claims subject to a compromise, nor must the court have all of the information

 necessary to resolve the factual dispute, for by doing so, there would be no need of settlement.”

 Nebo Ventures, LLC v. Stanziale (In re Novapro Holdings, LLC), 2019 U.S. Dist. LEXIS 49047,

 at *11 (D. Del. Mar. 25, 2019) (emphasis added).

        Considering the Debtor is a liquidating shell who will not be receiving a discharge, the

 primary consideration for this Court is the impact on creditors. Even in reorganization cases, the

 law is that the Court must consider the interests of the creditors and non-settling parties. Here,



                                                  5
Case 20-18488-MBK          Doc 574     Filed 12/18/20 Entered 12/18/20 19:04:52          Desc Main
                                     Document      Page 6 of 18



 the settlement does not pass muster under the applicable standards. The Court must balance the

 harm of the impact of the settlement on a large class of creditors with the alleged benefits

 received. What benefit do the creditors receive by the Debtor “settling” if there nothing left to

 protect? Under clear res judicata and collateral estoppel principles, see infra, if the Debtor

 would have simply defaulted and handed over the findings (which seems to be happening

 anyway), the environmental creditors would not be precluded. Additionally, the liquidating plan

 would still get confirmed and the estate would be properly administered and closed. Instead,

 BIW opportunistically offered the estate $1 million in exchange for an agreement by the Debtor

 to look the other way and let BIW try to convince this Court to give BIW the declaratory

 judgment it so desperately seeks—all in the name of the Court’s ability to interpret its own

 orders (which seems to be a red herring, see infra). But where is the $1 million going? Will

 there be any meaningful impact on unsecured creditors? That seems highly unlikely. BIW’s

 payment of $1 million (along with giving up its $14 million claim, which if allowed in full might

 be worth $140,000), in exchange for extremely valuable preclusive findings that it plans to use

 against creditors and anyone who merely received notice, is hardly fair and equitable. It seems

 obvious that losing the ability to bring a claim against BIW as a PRP for indemnification or

 contribution in the future for 100% dollars far outweighs the mere .1 to 2% recovery (even if

 BIW waives its claim).       And as previously mentioned, the future damage claims of all

 environmental creditors for the multi-billion-dollar Passaic River Superfund site will likely flood

 the unsecured claim pool. BIW could be saving itself tens of millions of dollars in response

 costs, if not more, when all is said and done. Its persistent, aggressive litigation efforts are

 telling in that regard.




                                                 6
Case 20-18488-MBK         Doc 574     Filed 12/18/20 Entered 12/18/20 19:04:52         Desc Main
                                    Document      Page 7 of 18



        In sum, this Court should not immunize BIW against any potential Passaic River related

 environmental liability that may take place long after the Congoleum estate is closed in exchange

 for $1 million. Environmental creditors who are owed, at a minimum, tens of millions of dollars

 in past and future response costs by the Debtor and BIW should not be forced to accept that fate.

 This settlement is far from in the paramount interest of Congoleum’s creditors and well below

 the lowest point in the range of reasonableness.         Accordingly, the Court should deny the

 Settlement Motion or condition its approval on making clear that the findings are binding only

 between the settling parties and not on all creditors of the Debtor’s estate.

        IV.      OTHER DEFICIENCIES WITH THE SETTLEMENT MOTION

              A. If the Court Approves the Settlement, the Court Should Limit the Preclusive
                 Effect of the Findings and Not Provide BIW with a Nonconsensual Third-
                 Party Release.

        The effect of the findings proposed by BIW to be included in the settlement order, and

 eventually the plan, would be akin to a nonconsensual third-party release or a non-debtor

 discharge. See Gillman v. Continental Airlines (In re Continental Airlines), 203 F.3d 203, 213-

 14 (3d Cir. 2000). “In the Third Circuit, nonconsensual third-party releases are permissible in

 plans of reorganization if they meet the Continental standard of fairness and necessity to the

 reorganization.” In re Millennium Lab Holdings II, LLC, 575 B.R. 252, 272 (Bankr. D. Del.

 2017) (emphasis added); see also In re Continental Airlines, 203 F.3d at 214 (“The hallmarks of

 permissible non-consensual releases [are] fairness, necessity to the reorganization, and specific

 factual findings to support these conclusions.”). Bankruptcy courts in this Circuit have made

 clear that the findings that support the approval of a settlement do not support a third-party

 release at confirmation. See, e.g., In re Lower Bucks Hosp., 471 B.R. 419 (Bankr. E.D. Pa. 2012)

 affirmed by Bank of N.Y. v. Becker (In re Lower Bucks Hosp.), 488 B.R. 303 (E.D. Pa. 2013)

 affirmed by In re Lower Bucks Hosp., 571 F. App’x 139 (3d Cir. 2014).
                                                   7
Case 20-18488-MBK          Doc 574     Filed 12/18/20 Entered 12/18/20 19:04:52          Desc Main
                                     Document      Page 8 of 18



         The Lower Bucks case illustrates a bankruptcy court’s critical and skeptical thought

 process on similar issues. In Lower Bucks, the court held that a third-party release could not be

 included in a confirmation order despite it having been included in the settlement of an adversary

 proceeding that the court had previously approved. In re Lower Bucks Hosp., 471 B.R. at 425.

 In approving the settlement, the Lower Bucks court noted “that the intended consequences of the

 order were narrow.” Id. at 435. The court made clear that it was not directing that the findings in

 its order be given preclusive effect because the Court doubted that those findings were necessary

 to the order approving the settlement. Id. at 435-36. Later, during the confirmation process, the

 Court amended its 9019 order to specifically provide “that nothing in the Stipulation or this

 Order shall waive, release, discharge or impair any claims” that may be asserted against the

 settling creditor by other parties. Id. at 441.

         Here, the proposed findings which essentially force the release of potentially very

 valuable claims by third parties for the benefit of a non-debtor cannot be justified. The Debtor

 has no remaining operations and is liquidating; thus, the releases do not serve an important

 purpose for reorganization. The releases serve only one purpose: to inoculate BIW against future

 environmental clean-up liabilities. With Congoleum left as a liquidating shell, BIW understands

 the value in that release. The Court simply cannot make findings that the releases are fair and

 equitable. In fact, they are patently unfair and inappropriate, and have nothing to do with the

 administration of this liquidating estate (aside from generating an inadequate amount of cash).

 Like the court in Lower Bucks, this Court should include language limiting the preclusive effect

 of any findings included in an order granting the Settlement Motion because those findings are

 not necessary to the settlement (or the later confirmation order).




                                                   8
Case 20-18488-MBK         Doc 574     Filed 12/18/20 Entered 12/18/20 19:04:52              Desc Main
                                    Document      Page 9 of 18



            B. The Proposed Settlement Goes Beyond the Purpose of Bankruptcy Rule 9019
               by Seeking to Curtail Potential Future Litigation against a Non-Debtor,
               BIW.

        “[T]he unique nature of the bankruptcy process means that judges must carefully examine

 settlements before approving them.” Will v. Nw. Univ. (In re Nutraquest, Inc.), 434 F.3d 639,

 644 (3d Cir. 2006). Several “courts have highlighted the preeminent interests of creditors, noting

 that the court’s duty to protect their interests should only be set aside in certain circumstances.”

 In re Nutritional Sourcing Corp., 398 B.R. 816, 837 (Bankr. D. Del. 2008) (collecting cases).

 And courts have disapproved settlements where the proposed settlement “would have the effect

 of curtailing” litigation against one of the settling parties outside of bankruptcy. See, e.g., In re

 Covington Props., Inc., 255 B.R. 77, 80 (Bankr. N.D. Fla. 2000).

        In Covington, the proposed settlement would have resolved not only all claims held by

 the debtor but also all claims held by certain non-settling creditors against the other non-debtor

 parties to the settlement.    The Covington court expressly held “such settlement agreement

 purporting to unilaterally settle a creditor’s state court claims against non-debtors is not ‘fair and

 equitable.’” (emphasis in original). Covington Props., Inc., 255 B.R. at 78. In Nutraquest, the

 Third Circuit affirmed the bankruptcy court’s approval of the settlement over the creditor’s

 objection, in part, because the creditor “would retain all of its defenses in the” other litigation,

 including the ability to argue that the other party to the settlement had been contributorily

 negligent. Id. at 646.

        Here, the proposed findings in the settlement would eviscerate the claims of non-settling

 environmental creditors against non-debtor BIW. The Environmental Claimants and all

 environmental creditors would no longer be able to argue that BIW is a proper party to pay for

 contamination at the Kearny Site. For a nominal consideration from which the affected creditors

 will hardly benefit, such creditors’ rights will be severely impacted for years to come. Therefore,
                                                   9
Case 20-18488-MBK                  Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52                              Desc Main
                                          Document    Page 10 of 18



 the Settlement Motion should be denied, or the preclusive effect of the findings should be

 expressly limited.

                  C. The Requested Relief in the Settlement Motion Does not Afford the
                     Environmental Claimants and Other Environmental Creditors with
                     Adequate Due Process.

             The procedural protections for the extraordinarily impactful findings in the order are

 simply not present in the Fed. R. Bankr. P. 9019 context. The Settlement Motion has been

 pending for one month. BIW filed just under 4000 pages of evidentiary support during that one-

 month span. The proposed findings will have the same preclusive effect on all environmental

 creditors as if BIW brought a declaratory action against each potentially barred entity for such

 findings. Except they didn’t. The Settlement Motion itself, an 88-page document, does not spell

 out front and center what effect the findings will have on the environmental creditors of

 Congoleum.3 It does not adequately explain that such creditors will be barred from pursuing

 BIW with respect to past, current and future cleanup costs at the Passaic River superfund site

 caused by contamination from the Kearney operations. The Settlement Motion itself says very

 little about the requested findings. Instead, the findings are laid out in 16 pages of an attachment

 to the settlement agreement, which itself is an attachment to the Motion.

             More appropriate for the requested relief would be either4 a declaratory action against all

 PRPs who BIW seeks to bind, where such PRPs have a full and fair opportunity to litigate the

 exact nature and effect of the findings (obviously more risky and expensive), or perhaps a notice

 where creditors could “opt-out” of the third- party releases that are essentially being provided to

 BIW in the settlement and plan, and the failure to respond would not be deemed consent.



 3For that matter the Disclosure Statement merely states the settlement requires the Court to make “certain findings of fact.”
 Disclosure Statement, § 2.4.5 (Dkt. No. 456).
 4   Or a voluntary chapter 11 petition (as previously mentioned).


                                                                     10
Case 20-18488-MBK               Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52                                 Desc Main
                                       Document    Page 11 of 18



          V.        OBJECTION TO THE BIW MEMO

                    A. This Court’s Interpretation of the 2010 Confirmation Order is Far from
                       Essential to the Debtor’s Plan of Liquidation.

          The 2010 Confirmation Order5 is simply a hook for BIW to obtain favorable findings in

 an expedited fashion through the 9019 settlement process. BIW argues: “[d]etermining what the

 2010 Confirmation Order means and whether Congoleum (and its creditors) must abide by the

 deal Congoleum made to emerge from its First Bankruptcy Case is essential to confirmation of

 Congoleum’s current plan of reorganization [sic] and approval of a highly favorable settlement

 for creditors of this estate.” (BIW Memo, p. 2). This assertion is inaccurate in many respects.

          The settlement was announced in open court on October 13, 2020. If the settlement is so

 “essential” then why is it not prominently displayed in the Debtor’s Disclosure Statement which

 was filed on November 11, 2020? To the contrary, it received a single paragraph discussion.

 See supra, FN 3. There are no references in the Plan or Disclosure Statement that confirmation

 is contingent on approval of the settlement and payment of $1 million. To the contrary, the

 liquidation analysis shows that the liquidating plan would provide a better return to unsecured

 creditors in chapter 11 even if the $1 million were not forthcoming. (Dkt. No. 456). In short, it

 appears the liquidating plan will be confirmed without BIW’s settlement payment, and a large

 class of creditors will not be stripped of their valuable rights.

                    B. BIW is Blatantly Forum Shopping.

          BIW argues that “this Court is the appropriate court to determine the meaning of the 2010

 Confirmation Order in Congoleum’s first bankruptcy case.” (Dkt. No. 546 at 10). The 2010

 Confirmation Order, the clarity of which BIW grossly mischaracterizes as evidenced by Judge



 5Congoleum’s first chapter 11 case was docketed as no. 03-51524 (Bankr. D.N.J.), but the New Jersey District Court entered the
 confirmation order in case no. 09-04371 (D.N.J.).


                                                              11
Case 20-18488-MBK               Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52                                 Desc Main
                                       Document    Page 12 of 18



 McNulty’s opinion,6 need not be revisited considering the inequitable deficiencies with the

 settlement and the fact that the identical issues are pending in the District Court of New Jersey

 (case no. 17-04261).

          As correctly stated in DVL, Inc.’s Motion to Withdraw the Reference (Dkt. No. 508) and

 the Debtor’s (now withdrawn) Motion to Withdraw the Reference (Adv. Pro. Dkt. No. 8), BIW is

 unashamedly forum shopping in search of any court who will enter the requested findings.

 BIW’s mission is more appropriately handled by the District Court.

          Revisiting confirmation orders typically arises when parties seek to reopen previously

 confirmed cases. Rulings in that vein are instructive. In In re Fansteel, Inc., the court was asked

 to reopen the case “for the purpose of interpreting and enforcing” the plan and the orders on

 confirmation. In re Fansteel, Inc., 2017 Bankr. LEXIS 2439, at *8 (Bankr. D. Del. Aug. 28,

 2017). The Fansteel court noted that “[a]lthough [it] ha[d] jurisdiction to enforce its confirmation

 orders, that jurisdiction [was] not exclusive.” Id. at 12 (citing In re Continental Airlines, Inc.,

 236 B.R. 318, 326 (Bankr. D. Del. 1999); 28 U.S.C. § 1334(b); Conseco, Inc. v. Schwartz (In re

 Conseco, Inc.), 330 B.R. 673, 680-81 (Bankr. N.D. Ill. 2005)). The Fansteel court held that “any

 court of competent jurisdiction, bankruptcy or otherwise, is capable of adjudicating” the issues

 before it and denied the motion to reopen. Id. Likewise, the issues at stake in interpreting the

 2010 Confirmation Order do not require this Court’s specific expertise and are already fully

 developed and pending before the District Court.

          The Court should decline BIW’s invitation to interpret the 2010 Confirmation Order to

 enter the proposed findings in any order approving the settlement.



 6 See DVL, Inc. v. Congoleum Corp., 2018 U.S. Dist. LEXIS 143437, at *13-17 (D.N.J. 2018) (finding the purpose of the 2010
 bankruptcy was to resolve asbestos claims and the plan of reorganization expressly carved out environmental claims; and noting
 the court could not find a “direct conflict” between the plan and the confirmation order for purposes of a motion to dismiss).


                                                              12
Case 20-18488-MBK             Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52                             Desc Main
                                     Document    Page 13 of 18



                   C. Any Order Approving the Settlement Should not be Given Preclusive

                       Effect.7

          “The preclusive effect of a judgment is defined by [the doctrines of] claim preclusion and

 issue preclusion.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008). “Under the doctrine of claim

 preclusion,8 a final judgment forecloses ‘successive litigation of the very same claim, whether or

 not relitigation of the claim raises the same issues as the earlier suit.’” Id. (quoting New

 Hampshire v. Maine, 532 U.S. 742, 748 (2001)). “Issue preclusion,9 in contrast, bars ‘successive

 litigation of an issue of fact or law actually litigated and resolved in a valid court determination

 essential to the prior judgment,’ even if the issue recurs in the context of a different claim.” Id.

 (quoting New Hampshire, 532 U.S. at 748-49). “[T]hese two doctrines protect against ‘the

 expense and vexation attending multiple lawsuits, conserve judicial resources, and foster reliance

 on judicial action by minimizing the possibility of inconsistent decisions.’” Id. (quoting Montana

 v. United States, 440 U.S. 147, 153-54 (1979)).

          As an initial matter, orders approving compromises and settlements under Fed. R. Bankr.

 P. 9019 do not preclude later litigation of any issue because no issue is considered “actually

 litigated.” See Arizona v. California, 530 U.S. 392, 414 (2000) (“It is the general rule that issue

 preclusion attaches only when an issue of fact or law is actually litigated and determined by a

 valid and final judgment, and the determination is essential to the judgment. In the case of a


 7
   Courts typically apply the preclusion law of the forum in which the judgment was rendered. See Binney v. Binney
 (In re Binney), 2015 Bankr. LEXIS 1160, at *7 (Bankr. D.N.J. Apr. 7, 2015). Therefore, the Environmental
 Claimants analyze preclusion under principles of federal common law.
 8
  The elements of claim preclusion are: “(1) a final judgment on the merits in a prior suit involving (2) the same
 parties or their privies and (3) a subsequent suit based on the same cause of action.” In re Mullarkey, 536 F.3d 215,
 225 (3d Cir. 2008).
 9
   The elements of issue preclusion are: “(1) the identical issue was previously adjudicated; (2) the issue was actually
 litigated; (3) the previous determination was necessary to the decision; and (4) the party being precluded from
 relitigating the issue was fully represented in the prior action.” United States v. 5 Unlabeled Boxes, 572 F.3d 169,
 173 (3d Cir. 2009).

                                                          13
Case 20-18488-MBK         Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52                 Desc Main
                                 Document    Page 14 of 18



 judgment entered by confession, consent, or default, none of the issues is actually litigated.”)

 (emphasis added).

        Here, after hard fought litigation, the Debtor and BIW have consensually resolved claims

 among each other. The order approving the settlement should be given res judicata effect among

 just those parties. If not, and if all creditors and noticed parties were bound, that would create an

 incentive to place findings in 9019 orders in the hopes of creating a res judicata effect on

 unsuspecting third parties. Bankruptcy Rule 9019 is not intended for such a result.

        Further, per Supreme Court precedent, due to its consensual nature, there should be no

 collateral estoppel on the issues of BIW’s liability for other PRPs at the Kearny Site. For the

 reasons discussed at length, BIW’s plan of “noticing the world” and binding every creditor under

 the settlement and the plan, which if allowed by this Court could have a horrible effect, is wholly

 inappropriate. That is the type of relief afforded only to companies in chapter 11 by way of a

 discharge, bar date orders and perhaps consensual third-party releases. BIW is not a debtor, has

 not had to go through the rigors of bankruptcy and should not be afforded this unorthodox relief.




                                                  14
Case 20-18488-MBK        Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52              Desc Main
                                Document    Page 15 of 18




        VI.     CONCLUSION

        For the foregoing reasons, the Court should deny the Settlement Motion unless the

 preclusive effect of the findings is expressly modified as requested herein.

 Dated: December 18, 2020                          Respectfully Submitted,


                                                   By: /s/ Jeremy M. Campana
                                                      Jeremy M. Campana
                                                      THOMPSON HINE LLP
                                                      3900 Key Center
                                                      127 Public Square
                                                      Cleveland, Ohio 44114-1291
                                                      T: (216) 566-5936 / F: (216) 566-5800
                                                      Jeremy.Campana@ThompsonHine.com

                                                       Attorney for Ashland LLC, International
                                                       Specialty Products Inc. and
                                                       Givaudan Fragrances Corporation




                                                 15
Case 20-18488-MBK         Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52         Desc Main
                                 Document    Page 16 of 18




 THOMPSON HINE LLP
 Jeremy M. Campana, Esq.
 3900 Key Center
 127 Public Square
 Cleveland, Ohio 44114-1291
 T: (216) 566-5936 / F: (216) 566-5800
 jeremy.campana@thompsonhine.com

 Attorney for Ashland LLC, International
 Specialty Products Inc. and
 Givaudan Fragrances Corporation

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY

 IN RE:
                                                   CHAPTER 11
        CONGOLEUM CORPORATION,
                                                   CASE NO. 20-18488 (MBK)
        Debtor.


 BATH IRON WORKS CORPORATION,

        Plaintiff,
                                                   ADV. PROC. NO. 20-01439 (MBK)
 v.

 CONGOLEUM CORPORATION,

        Defendant.


                                     CERTIFICATE OF SERVICE

        1.      I, Jeremy Campana, am counsel for Ashland LLC, International Specialty

 Products Inc. and Givaudan Fragrances Corporation.


        2.      On December 18, 2020, I sent a copy of the following pleadings and/or

 documents to the parties listed in the chart below:




                                                 16
Case 20-18488-MBK        Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52            Desc Main
                                Document    Page 17 of 18



 OBJECTION TO (I) MOTION FOR ENTRY OF AN ORDER APPROVING A SETTLEMENT
 AGREEMENT PURSUANT TO FED. R. BANKR. P. 9019 BY AND BETWEEN
 CONGOLEUM CORPORATION AND BATH IRON WORKS CORPORATION AND (II)
 THE MEMORANDUM OF LAW IN SUPPORT OF THE ENTRY OF AN ORDER
 CONTAINING FINDINGS SET FORTH IN THE OFFER OF PROOF FILED BY BATH
 IRON WORKS CORPORATION

        3.     I certify under penalty of perjury that the above documents were sent using the

 mode of service indicated.

 Date: December 18, 2020                                  /s/ Jeremy M. Campana
                                                          Signature



 Name and Address of Party       Relationship of Party to the         Mode of Service
            Served                           Case
 Warren A. Usatine, Esq.         Attorneys for the Debtor       Other Electronic Filing
 Felice R. Yudkin, Esq.                                         through CM/ECF as
 Rebecca W. Hollander, Esq.                                     authorized by Fed R. Bankr.
 Cole Schotz P.C.                                               P. 8011(c)(2)
 25 Main Street,P.O. Box 800
 Hackensack, New Jersey
 07602-0800

 Margaret McGee, Esq.            U.S. Trustee                   Other Electronic Filing
 Jeffrey M. Sponder, Esq.                                       through CM/ECF as
 U.S. Dept. Of Justice- Office                                  authorized by Fed R. Bankr.
 of U.S. Trustee                                                P. 8011(c)(2)
 One Newark Center
 1085 Raymond Blvd.,Ste.
 21st Floor
 Newark, NJ. 17102

 Mary E. Seymour, Esq.       Proposed counsel to the            Other Electronic Filing
 Jeffrey d. Prol, Esq.       Official Committee of              through CM/ECF as
 Bruce S. Nathan, Esq.       Unsecured Creditor                 authorized by Fed R. Bankr.
 Jennifer Kimble, Esq.                                          P. 8011(c)(2)
 Lowenstein Sandler LLP
 One Lowenstein Drive
 Roseland NJ, 07068
 And
 1251 Avenue of the Americas
 New York, NY 10020


                                                17
Case 20-18488-MBK      Doc 574 Filed 12/18/20 Entered 12/18/20 19:04:52           Desc Main
                              Document    Page 18 of 18



 Daniel M. Stolz, Esq.         Counsel for Bath Iron Works   Other Electronic Filing
 Donald W. Clarke, Esq.        Corporation                   through CM/ECF as
 WASSERMAN, JURISTA &                                        authorized by Fed R. Bankr.
 STOLZ, P.C.                                                 P. 8011(c)(2)
 110 Allen Road, Suite 304
 Basking Ridge, NJ 07920

 Wade A. Thomson, Esq.       Counsel for Bath Iron Works     Other Electronic Filing
 Catherine L. Steege, Esq,   Corporation                     through CM/ECF as
 Esq.                                                        authorized by Fed R. Bankr.
 Michael A. Doornweerd, Esq.                                 P. 8011(c)(2)
 JENNER & BLOCK, LLP
 353 N. Clark Street
 Chicago, IL 60654

 All other parties receiving                                 Other Electronic Filing
 electronic notification                                     through CM/ECF as
 through the Court’s CM/ECF                                  authorized by Fed R. Bankr.
 system                                                      P. 8011(c)(2)




                                            18
